Citation Nr: 0632756	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for a status post right inguinal hernia repair with a 
tender scar.

2.  Entitlement to an increased evaluation in excess of 10 
percent for a status post right inguinal hernia repair with 
injury to the inguinal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 10 percent 
evaluation for a status post right inguinal hernia repair 
with injury to the ilioinguinal nerve, with chronic pain.  In 
a subsequent January 2004 rating decision, the RO continued a 
10 percent evaluation for a status post right inguinal hernia 
with painful scar, and granted a separate 10 percent 
evaluation for a status post right inguinal hernia repair 
with injury to the inguinal nerve, effective July 11, 2001. 


FINDINGS OF FACT

1.  The veteran status post right inguinal hernia is not 
shown to be recurrent.

2.  The veteran's status post right inguinal hernia with 
injury to the inguinal nerve results in chronic pain with a 
myofascial component and no response to treatment directed at 
the nerve.

3.  The veteran has a well-healed, 13-centimeter scar, which 
is faint and not adherent; he has moderate tenderness over 
the incision.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post right inguinal hernia repair with a tender 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for status post right inguinal hernia repair with injury to 
the inguinal nerve have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.124a, Diagnostic Code 8530 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision. 
However, as the Board is denying the appellant's claim, and 
as there is no indication that any notice deficiency 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, and lay statements have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration.

The scar associated with the veteran's right inguinal hernia 
repair has been assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 7804.  In this regard, scars 
that are superficial and painful on examination are assigned 
maximum 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  A superficial scar as one not associated 
with underlying soft tissue damage. Id. at Note (1).  A 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even if amputation of the part would not 
warrant a compensable evaluation. Id. at Note (2).  

The VA Schedule for Rating Disabilities also provides a 10 
percent rating for a scar, other than head, face or neck, 
that is superficial and does not cause limitation of motion, 
if it is 144 square inches or more in size (929 square cm).  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A scar can 
also be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).  A 
higher rating requires a scar that is deep or causes 
limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).

The veteran's injury to the inguinal nerve associated with 
his right inguinal hernia repair is assigned a separate 10 
percent evaluation and is rated under the provisions of 38 
C.F.R. § 4.124a, Diagnostic 8530 (2006).  Those provisions 
assign a noncompensable evaluation for either mild or 
moderate incomplete paralysis of the ilioinguinal nerve.  
Paralysis, neuritis, or neuralgia of the ilioinguinal nerve, 
which is severe to complete, is assigned a maximum 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 
8730 (2006).  

Under Diagnostic Code 7338, a 60 percent evaluation is 
assigned for an inguinal hernia that is large, postoperative 
and recurrent, not well supported under ordinary conditions, 
not readily reducible, and inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2006).  A 30 percent evaluation is 
assigned for an inguinal hernia that is small, postoperative 
and recurrent or unoperated, irremediable, and not well 
supported by a truss or not readily reducible.  Id.  A 10 
percent evaluation is assigned for an inguinal hernia that is 
postoperative, recurrent, readily reducible and well 
supported by a truss or belt.  Id.  A 0 percent 
(noncompensable) evaluation is assigned for an inguinal 
hernia that is not operated, but remediable, or for an 
inguinal hernia that is small and reducible, without true 
hernia protrusion.  A note to Diagnostic Code 7338 states 
that 10 percent is to be added for bilateral involvement, 
provided the second hernia is compensable.  Id.  This means 
that the more severely disabling hernia is to be evaluated, 
and 10 percent, only, added for the second hernia, if the 
latter is of compensable degree.  Id.

As noted above, the veteran's right inguinal hernia repair 
residuals include a tender scar and chronic pain likely 
related to impairment of the inguinal nerve.  Although the 
veteran appears to assert that his inguinal hernia is 
recurrent and that another separate rating is in order for 
this residual under the provisions of Diagnostic Code 7338, 
the Board observes it is not shown to be recurrent as to 
warrant an additional 10 percent evaluation under that 
Diagnostic Code.  Id.  The medical evidence shows that the 
veteran had a November 1995 right inguinal hernia repair with 
chronic residual inguinal pain with no response to treatment.  
(See VA treatment records 7/01-5/03, VA examination April 
2003.)  He had moderate tenderness over the scar or incision 
but no allodynia, no paresthesia, and no tenderness over the 
testicle.  Id.  The record does not reflect any hernia 
recurrence.  Id.  An August 2002 VA treatment report noted 
that there was no inguinal hernia noted in either inguinal 
canal.  

During the April 2003 VA examination, the veteran reported 
having incision pain immediately post-operation; he was 
treated with electrical therapy with no improvement after 
four treatments provided every week for four weeks.  The 
veteran reported having chronic pain, which he treated with 
medication, heat massage, and a hernia belt.  The veteran was 
seen at the VA Pain Management Clinic.  He was treated with 
injections of the genitofemoral nerve on more than one 
occasion with no relief.  Examination reflected a well-
healed, 13-centimeter scar, which was faint and not adherent.  
The veteran had intact sensation to sharp-dull, both above 
and below the scar, and pain to palpation over the lateral 
pubic symphysis.  Pain was exacerbated by hip extension and 
was relieved by hip flexion.  The veteran was assessed with a 
hernia repair with residual pain; examination suggested a 
myofascial component with no response to treatment directed 
at the nerve block.  

The Board finds that the record does not demonstrate 
recurrence of his status post right inguinal hernia after his 
1995 operation to warrant an additional evaluation under 
Diagnostic Code 7338.  The Board notes that the veteran's 
status post right inguinal hernia results in chronic pain; 
however, pain has already been considered in the veteran's 10 
percent evaluation under Diagnostic Code 8530 for injury to 
the inguinal nerve.  Pyramiding (the evaluation of the same 
disability or the same manifestation of a disability) under 
different diagnostic codes is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2006).  It is possible, however, for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The veteran's post right inguinal hernia with injury to the 
inguinal nerve is shown to result in chronic pain with no 
response to treatment directed at the nerve, with a 
myofascial component.  The veteran has been assigned the 
maximum 10 percent evaluation allowed under Diagnostic Code 
8530 for severe to complete paralysis of the ilioinguinal 
nerve as analogous to his injury to the inguinal nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8530 (2006).  Although 
the veteran has been rated at the maximum allowed pursuant to 
Diagnostic Code 8530, a different rating code may be more 
appropriate and may allow for a higher disability rating.  
Although the Board has reviewed the other diagnostic codes 
pertaining to nerve impairment, the Board does not find that 
the medical evidence of record indicates that there is any 
other nerve affected by the hernia repair to a degree that 
would warrant a higher evaluation.  (See e.g. May 1999 VA 
examination report diagnosing status post inguinal hernia 
repair with injury to the ileoinguinal nerve, chronic pain).

The veteran has been assigned the maximum 10 percent 
evaluation allowed for scars that are superficial and painful 
on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  As noted above, scars may also be rated on 
impairment of function under Diagnostic Code 7805.  On most 
recent VA examination, the veteran reported pain with many 
activities.  However, the pain associated with the veteran's 
hernia repair is contemplated by the separate 10 percent 
rating which has been assigned as analogous to severe to 
complete paralysis of the ilioinguinal nerve.  The record 
does not show that the actual tender scar results in any 
measurable impairment of function.  On April 2003 VA 
examination, it was noted that the veteran was employed full 
time and that he was required to lift large bulky objects 
like mattresses at work.  While the veteran reported that the 
pain was exacerbated by hip extension and that the burning 
pain was reproducible by extreme hip extension, there is no 
objective evidence of impairment of function of an affected 
body part beyond that contemplated by the 10 percent already 
assigned for a tender scar. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  The veteran was employed full time and 
was independent in the care of his home and in self-care at 
the time of the April 2003 VA examination.  Thus, the Board 
finds that the requirements for referral of the case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for 
higher evaluations for a status post right inguinal hernia 
repair with painful scar and injury to the inguinal nerve.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

An evaluation in excess of 10 percent for a status post right 
inguinal hernia repair with a tender scar is denied.

An evaluation in excess of 10 percent for a status post right 
inguinal hernia repair with injury to the inguinal nerve is 
denied.

 


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


